DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Claims 20-28, 30-36, and 38-41 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 01/19/2021 and 06/08/2021 have been taken into account.

Response to Amendment
In the amendment dated 12/02/2021, the following has occurred: Claims 20-21 and 33 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 32-36 and 38-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The attorney is encouraged to contact the examiner at the number below to discuss amendments that would overcome the objections and 112 rejections set forth in this action.





Claim Objections
Claims 32 is objected to because of the following informalities: 
Claim 32 recites “wherein the mounting feature is configured to move between the closed position and the open position”, however independent claim 21 on which it depends already states that the mounting feature has this capability.  
Claim 39 recites “the mounting feature is configured to move between a closed position and an open position”. This should read -- the mounting feature is configured to move between the closed position and an open position--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-28, 30-36 and 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20, 21, and 33 each recite “a pedestal having a bed with an outer surface” and later recite “the bed includes a third/fourth planar surface”. It is unclear if the outer surface and third/fourth planar surface are the same element or if the bed comprises both an outer surface upon which items can be urged and a planar surface that is parallel to the other surfaces mentioned in the most recent amendment.
the third planar surface”, however it also states in an earlier limitation “the cover includes a first planar surface that extends along a first plane, the latch includes a second planar surface that extends along a second plane perpendicular to the first plane, and the latch includes a third planar surface that is parallel to the second planar surface” (emphasis added). It is unclear how the surfaces in the first cited limitation can all be parallel to the third surface when the prior limitation states that the third surface is perpendicular. As the other independent claims use the “third surface” limitation to refer to the surface of the bed, the examiner believes that applicant intends to state that “when the mounting feature is in a closed position, the first, fifth, sixth, and seventh planar surfaces are parallel to the fourth planar surface” as the fourth planar surface is what is used to refer to the surface of the bed
Claims 22-28, 30-32, 34-36, and 38-41 are rejected based on their dependency.

Allowable Subject Matter
Claims 20-28, 30-36 and 38-41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.L.M/Examiner, Art Unit 3631    
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631